DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed July 4, 2022 have been fully considered but they are not persuasive.
Regarding the §101 rejection, the Applicants do not explain how the amendment overcomes the rejection.  The Applicants do not address or rebut the analysis that the manipulation of data is an abstract idea and that the “units” do not add significantly more.  The Applicants do not explain how adding a generic “processor” adds significantly more to overcome the abstract idea analysis.  The Examiner notes that the rejection is not a “concern”, but is rather based on a statutory requirement (35 U.S.C. §101; detailed in MPEP §2106).
The §112(d) rejection is maintained.  As noted in the rejection, the “vehicle” and “electric power source” are not distinct claimed limitations.  Claim 1 is directed to the control device (a processor and units that execute an information collection and display program).  The control device is intended to interact with a user (a person clearly isn’t being claimed).  That the user is “associated” with a vehicle containing a battery does not explicitly incorporate either feature into the claim.  Narrowly defining the vehicle or power source in claim 12 does not further limit the control device of claim 1. 
Regarding the art rejection, the Examiner noted that “Genschel discloses that the control device identifies the user’s presence at a charging station (i.e. a behavioral area; step 1).” (Non-final, page 6).  The Examiner also directs the Applicants to the portion of Genschel column 15 which they quote with highlights (Remarks, page 9).  The Applicants have underlined the phrase “Jane Doe arrives at the mall”.  The mall (generally) and/or the charging station (specifically) are the “behavioral area” and “geographic information”.  The Applicants’ remarks focus on the vehicle ID, which does not address or rebut the disclosure that the user’s vehicle, user’s phone, the mall, and the charging station all known when the user has arrived at the mall and/or charging station (to activate the program to inform the user of the availability of selling electricity from their vehicle battery).
The rejections are maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) the manipulation and display of information. This judicial exception is not integrated into a practical application because signals per se are not patentable. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “units” (claims 1 and 13) and “storage medium” (claim 13) are generic and commonly known computer components.  
Claims 1 and 13 are directed to identifying the area where a user (and their vehicle) is present and then notifying them of historical information (of vehicle to grid performance experienced by another user).  This is a judicial exception that is not patentable.  The processor is a generic computing device.  The two units of claim 1 (“area identification unit” and “notification control unit”) are generic computer programs.  These are not structural components, but are rather “units” that carry out functionality – commonly known as computer programs.  Or, if the Applicants contend that they are structural units, then they are generic components that perform an unpatentable functionality.  Naming a “unit” that performs the unpatentable functionality and that they do so “using at least one processor” does not add significantly more. 
The purpose of the claims is to notify the user of information so that they can make a choice of whether or not to engage in vehicle to grid charging.  Manipulating information to notify a user about a choice they can make is directed to a judicial exception (abstract idea) and is not patentable.  Naming a generic processor and “units” to carry out the functionality of information manipulation does not add significantly more to overcome the rejection. 
Claims 2-6 recite limitations directed to the type of information that is presented (notified) to the user.  The manipulation and presentation of information is a signal, and signals are not patentable.  These claims do not add significantly more to change the analysis of claim 1.
Claim 7 recite that the information is displayed on a user terminal.  This does not add significantly more, as the “user terminal” is any generic display.
Claim 8 recites “an environmental information storage unit” and “a value determination unit”.  The former is a generic memory “for storing [] information”.  It does not add significantly more.  Storing information does not change the analysis of claim 1 (giving the memory a new name does not change the analysis either).  The latter is a generic unit for “determining a value”.  This appears to be providing a currency amount to the user as an indication of whether it is worth it to engage in vehicle to grid power transfer.  It is the manipulation of information to create a “value”.  This does not add significantly more or change the analysis of claim 1.
Claims 9-10 recite limitations directed to what the claim 8 information includes (not patentable) or what the user is notified of (not patentable).
Claims 11 recites how the identification units carries out its functionality.  There is no structure in this claim that adds significantly more.
Claim 12 recites limitations regarding the vehicle and its battery.  But these are not distinct claimed limitations.  Thus, claim 12 does not add significantly more.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The “vehicle” and its “electric power source” are not claimed limitations.  Claim 1 is directed to the control device, its processor and “units” to identify where the user is and present them with information.  That the user is “associated” with a vehicle and that the vehicle has an electric power source does not import the vehicle and power source into the claim as distinct claimed limitations.  The “user” is clearly not claimed – things that are “associated” with the unclaimed user are not explicitly introduced as distinct claimed limitations.  Reciting that a vehicle comprises the control device does not further limit claim 1.  Defining the vehicle power source as a “battery” does not further limit claim 1.  
Applicants may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genschel (US 8,676,636).
With respect to claim 1, Genschel discloses a control device (col. 14, line 63 to col. 16, line 40) comprising: 
at least one processor (inherent; the mall, vehicle and user’s phone all communicate with each other – this inherently requires the presence of at least one processor);
an area identification unit configured to identify a behavioral area of a user using the at least one processor (col. 15, lines 14-23; see also “Step 1” at the bottom of col. 15); and 
a notification control unit configured to notify the user of power transmission and reception information indicating past performance of power transmission and reception between a second vehicle associated with another user in the behavioral area and a power grid using the at least one processor (col. 16, lines 28-40; “Step 5” and “Step 6”);
wherein the behavioral area is geographical information (col. 15, line 15; “arrives at the mall”); and
wherein the user is associated with a vehicle equipped with an electric power source (col. 1, lines 15-21; col. 15, line 15; the user has an electric vehicle with a battery).
Genschel discloses that the control device identifies the user’s presence at a mall and/or charging station (step 1).  The mall and shopping are “geographical information” and “a behavioral area”.  The control device presents the user with options for charging, selling energy and parking.  After the user is done, the system analyzes the cost effectiveness of its offer (step 5).  Adjustments are made and presented to the next user (step 6).  Thus, the second user is notified of power transmission and reception information indicating past performance experienced by the first user.  Or, the user is notified of power transmission/reception information indicating past performance experienced by a “second” user (the ordinal numbering of the user is arbitrary – it does change the structure/functionality of the control device). 
Alternatively, the user receives terms and conditions based on their own past usage (step 2: taking consumer loyalty into account).  Thus, the more a user engages with the control device, the more the control device will reward them based on past performance.  In this interpretation, the previously times that the user entered the behavioral area makes them a “second” user.
With respect to claim 2, Genschel discloses the power transmission and reception information includes information indicating a value of the power transmission and reception (col. 15, lines 23-30; col. 16, lines 1-7).  The notification presented to the user includes information regarding how much power the system will provide or take away.
With respect to claim 3, Genschel discloses the notification control unit is configured to notify the user on a condition that the value of the power transmission and reception is higher than a predetermined value using the at least one processor (col. 15, lines 23-30; col. 16, lines 1-7).  Genschel’s buyback offer is $3 for 6 kWh of power.  This makes the 6kWh a predetermined value.
Alternatively, the predetermined value is an arbitrarily small value immediately higher than 0 kWh (i.e. 0.0001 kWh).  The instant that there is a power demand (to the vehicle from the grid – or from the vehicle to the grid), the power transmission and reception value is higher than “a predetermined value”.   
Furthermore, the claim does not define what happens on the other side of the predetermined value.  If there is no explicit indication that a value on the other side of the predetermined value results in a different action, then the predetermined value is irrelevant.  For example, consider the statement “I wear shorts when it is higher than 70 degrees outside”.  This says nothing about what clothes I wear when it is below 70.  If I also wear shorts in the 60s and 50s, then the 70 degree threshold becomes irrelevant.  It isn’t a boundary between two distinct actions.
With respect to claim 4, Genschel discloses the notification control unit is configure to notify the user on a condition that, during a period when the user did not enable the first vehicle to perform the power transmission and reception to and from the power grid, the value of the power transmission and reception in an area where the vehicle was located is higher than the predetermined value using the at least one processor (col. 15, lines 23-30; col. 16, lines 1-7).  Genschel’s control device notifies the user of the system’s offer regardless of whether or not it is accepted/enabled).  
With respect to claim 5, Genschel discloses the information indicating the 41Attorney Docket Number: HO-01 96USvalue of the power transmission and reception includes at least any of 
information indicating a consideration value, on having performed the power transmission and reception, provided to the other user or the second vehicle associated with the other user, or 
information indicating a connection status, against a power demand amount of the power grid, of the first vehicle connected to be capable of performing the power transmission and reception to and from the power grid (col. 15, lines 23-30; col. 16, lines 1-7).  
The Genschel system’s offer to the user “indicates” that its connected status is “connected to the grid to successfully retrieve power from the vehicle and sell it to the grid for the price presented in the offer”.
With respect to claim 6, Genschel discloses the power transmission and reception information include information indicating a period when the power transmission and reception was performed col. 15, lines 23-30; col. 16, lines 1-7).  Genschel’s offer is for two hours (2-4pm on summer days when electricity demand is high).  Thus, any subsequent user will be given an updated contract amount (see step 5) regarding how the system performed in “a period” of 2-4pm on a previous day.  
With respect to claim 8, Genschel discloses: 
an environmental information storage unit configured to store environmental information in the behavioral area when the power transmission and reception was performed using the at least one processor (col. 15-16; the system knows the current temperature); and 
a value determination unit configured to determine a value on performing, currently or in future within the behavioral area, the power transmission and reception between the first vehicle associated with the user and the power grid, based on the environmental information of the behavioral area when the power transmission and reception was 42Attorney Docket Number: HO-01 96USperformed and current or future environmental information within the behavioral area using the at least one processor (col. 16, lines 1-7; Genschel’s control device takes temperature into account when determining charging/discharging ability.  Further, it is inherent that battery efficiency is determined by temperature), 
wherein the notification control unit is configured to notify the user of information indicating a value determined by the value determination unit using the at least one processor (col. 15, lines 23-30; col. 16, lines 1-7).  
Genschel’s control device takes the current temperature (i.e. environmental information) into account when offering an energy transfer contract.  This includes past experiences with that temperature (steps 5-6) and “current and future” conditions (i.e. what temperature it is now). 
With respect to claim 9, Genschel discloses the environmental information of the behavioral area when the power transmission and reception was performed includes information indicating at least any of: 
weather in the behavioral area when the power transmission and reception was performed (col. 15, lines 23-30; col. 16, lines 1-7; Genschel reports the temperature and sky conditions – these qualify as “weather”); 
an event that was held within the behavioral area when the power transmission and reception was performed (Genschel notes “sunny” day and would probably also acknowledge precipitation “events”.  Since Genschel anticipates the first option, it is not required that it also disclose this second one). 
With respect to claim 10, Genschel discloses the notification control unit is configured to notify the user of information indicating the power transmission and reception information and the value, on condition that the value that the value determination unit has determined is higher than a predetermined value using the at least one processor (col. 15, lines 23-30; col. 16, lines 1-7).  See the art rejection of claim 3.  
With respect to claim 11, Genschel discloses the area identification unit is configured to identify the behavioral area based on at least any of: 
a traveling record of the first vehicle; 
destination information specified by the user; 
preference information of the user (col. 15, lines 21-25); 
keyword information inputted by the user; 
a position of the user or the first vehicle (clearly within the parking garage that is contracting with the user for parking and energy transfer prices); and 
home location of the user,
using the at least one processor (all functions in Genschel are automated; they are inherently carried out by “at least one processor” within the mall, the vehicle or the phone).  
With respect to claim 12, Genschel discloses the first vehicle comprises the control device (see below) and the electric power source is a battery (col. 14-15, bridging sentence).  The vehicle is not claimed.  Thus, stating that a vehicle comprises the control device does not further limit the control device itself.  Further, the user is driving an “EV”, which inherently include a “battery”.  Column 1 (lines 15-20) also clearly demonstrate that the EV has a battery.  
With respect to claim 13, Genschel discloses a non-transitory computer-readable storage medium having a program stored thereon, the program causing a computer comprising at last one processor to function as recited in claim 1 (col. 14-16).  Genschel’s system is autonomous, meaning it is inherent conducted by a computer processor reading memory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Genschel.
Genschel discloses the notification control unit is configured to display, on a user terminal that the user uses, the power transmission and reception information using the at least one processor (col. 15, lines 23-30; col. 16, lines 1-7).  Genschel does not expressly disclose that the notification control unit is configured to display a position on a map of the behavioral area where the power transmission and reception was performed.  
Genschel discloses that the notification control unit displays parking information.  Thus, the user is informed of the parking garage in which they are going to park (and contract for energy transfer).  Official Notice is taken that the user’s cell phone (on which the notification is displayed) and/or a vehicle navigation system is obviously capable of displaying a map.  The user can easily open a map application and see where they are as they leave their vehicle.  Making this process autonomous (the notification control unit displays the map automatically instead of making the user do it) is an obvious modification.  MPEP §2144.04(III).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836